UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7788



CHARLES B. CANNON,

                                             Petitioner - Appellant,

          versus


E.   RICHARD   BAZZLE,    Warden   of Perry
Correctional Institution; HENRY MCMASTER,
Attorney General for South Carolina,

                                            Respondents - Appellees.


                              No. 05-7835



CHARLES B. CANNON,

                                             Petitioner - Appellant,

          versus


E.   RICHARD   BAZZLE,    Warden   of Perry
Correctional Institution; HENRY MCMASTER,
Attorney General for South Carolina,

                                            Respondents - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (CA-05-753-9)


Submitted: January 19, 2006                 Decided:   January 26, 2006
Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


No. 05-7788, dismissed; No. 05-7835, affirmed by unpublished per
curiam opinion.


Charles B. Cannon, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           These consolidated appeals are before the court for

disposition. In No. 05-7788, Charles B. Cannon seeks to appeal the

district court’s order of October 17, 2005 denying Cannon’s motion

for an extension of time to file objections to the magistrate

judge’s recommendation.         This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.    §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order Cannon seeks to appeal is neither a final

order   nor     an   appealable    interlocutory       or   collateral   order.

Accordingly, we dismiss that appeal for lack of jurisdiction.

           In No. 05-7835, Cannon appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                 The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).           The magistrate judge recommended

that relief be denied and advised Cannon that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Cannon failed to object to the magistrate

judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of


                                     - 3 -
the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). Cannon has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                           No. 05-7788 - DISMISSED
                                            No. 05-7835 - AFFIRMED




                              - 4 -